[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT  OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                  DECEMBER 15, 2011
                                            No. 10-14731
                                        Non-Argument Calendar         JOHN LEY
                                                                       CLERK
                                      ________________________

                               D.C. Docket No. 1:09-cr-20610-JAL-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                 versus

SUSY FIGUEROA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.



                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 15, 2011)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.
PER CURIAM:

      Thomas Butler, appointed counsel for Susy Figueroa in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Figueroa’s convictions and

sentences are AFFIRMED.




                                         2